Case 2:19-cv-20673-KM-ESK Document 40 Filed 12/07/20 Page 1 of 3 PageID: 264




  Ari Marcus, Esq.
  Marcus & Zelman, LLC
  701 Cookman Avenue, Suite 300
  Asbury Park, New Jersey 07712
  Tel: 732-695-3282
  Fax: 732-298-6256
  ari@marcuszelman.com
  [Additional counsel appearing on signature page]

  Counsel for Plaintiffs and the Putative Class


                  IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    STEWART SMITH and BRENNAN
    LANDY, individually and on behalf         CIVIL ACTION
    of all others similarly situated,
                       Plaintiffs,           Case No. 2:19-cv-20673
         v.
                                             NOTICE OF VOLUNTARY
    PRO CUSTOM SOLAR LLC d/b/a               DISMISSAL AS TO PLAINTIFF
    MOMENTUM SOLAR, a New                    LANDY
    Jersey limited liability company,
                       Defendant.
Case 2:19-cv-20673-KM-ESK Document 40 Filed 12/07/20 Page 2 of 3 PageID: 265




     PLEASE TAKE NOTICE that Plaintiff Brennan Landy dismisses his claims

against Defendant with prejudice. The claims of Plaintiff Stewart Smith and the

alleged Class are not dismissed and remain live.

     Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:

     (a) Voluntary Dismissal.
     (1) By the Plaintiff.
     (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2 and 66
     and any applicable federal statute, the plaintiff may dismiss an action
     without a court order by filing:

         (i) a notice of dismissal before the opposing party serves either an
         answer or a motion for summary judgment; or

         (ii) a stipulation of dismissal signed by all parties who have
         appeared.

         (B) Effect. Unless the notice or stipulation states otherwise, the
         dismissal is without prejudice. But if the plaintiff previously
         dismissed any federal- or state-court action based on or including
         the same claim, a notice of dismissal operates as an adjudication on
         the merits.


     Accordingly, Landy hereby dismisses his claims against Defendant with

prejudice. Plaintiff Smith’s claims (both individual and class) are not affected by

this notice and remain active.



                                       Respectfully submitted,

Dated: December 3, 2020                By: /s/ Ari Marcus
                                          One of Plaintiffs’ Attorneys

                                          1
Case 2:19-cv-20673-KM-ESK Document 40 Filed 12/07/20 Page 3 of 3 PageID: 266




                                   Ari Marcus, Esq.
                                   Marcus & Zelman, LLC
                                   701 Cookman Avenue, Suite 300
                                   Asbury Park, New Jersey 07712
                                   Tel: 732-695-3282
                                   Fax: 732-298-6256
                                   ari@marcuszelman.com

                                   Steven L. Woodrow*
                                   swoodrow@woodrowpeluso.com
                                   Patrick H. Peluso*
                                   ppeluso@woodrowpeluso.com
                                   Taylor T. Smith*
                                   tsmith@woodrowpeluso.com
                                   Woodrow & Peluso, LLC
                                   3900 E. Mexico Avenue, Suite 300
                                   Denver, Colorado 80210
                                   Telephone: (720) 213-0676
                                   Facsimile: (303) 927-0809

                                   *Admitted Pro Hac Vice




                                      SO ORDERED

                                      s/Kevin McNulty
                                      Hon. Kevin McNulty
                                      U.S. District Judge
                                      Date: 12/4/2020




                                     2
